Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/340,340 which was filed on 11/01/2016. 

Response to Amendment
In the reply filed 11/17/2020, claims 1 and 10 were amended.  No additional claims have been added or canceled.  Claims 1-16 and 18 are currently pending.

Response to Arguments
Applicant’s arguments filed 11/17/2020 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that it would not be proper to combine a hybrid memory cube of Rosenfeld because there is no suggestion from Rosenfeld that this type of memory would be advantageous for all architectures.  The examiner respectfully disagrees.  Rosenfeld teaches that Hybrid Memory Cubes may improve the bandwidth, capacity, power, and performance of a system (Rosenfeld, abstract).  The applicant cites the discussion of figure 7 from Rosenfeld for not achieving a significant speed up, however Rosenfeld further elaborates in that discussion that there is significant performance improvement for memory intensive sections and that nearly all of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US2016/0378791) in view of Rosenfeld et al. (Peering Over the Memory Wall: Design Space and Performance Analysis of the Hybrid Memory Cube), hereinafter Rosenfeld, and Li et al. (US2014/0215178), hereinafter Li.

Regarding Claim 1:
Daga teaches:
A graph processor comprising: a 
a dedicated integrated circuit including a set of independent processing circuits communicating with the memory and program to search through the vertices of the 
(b) a second set of independent processing circuits executing the second task operating to receive the identified neighbors and determine a new frontier as neighbors not previously in a current frontier, the second set of independent processing circuits only executing the second task and not the first task (Daga, [0025, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is added to the ‘frontier’; note every unvisited vertex can be examined independently and may be suited for parallel processors which means one processor, e.g. set of independent processing circuits, to perform one task while a first performs a first task).
Daga does not specifically teach:
	a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels;
the first set of independent processing circuits only executing the first task and not a second task;
the second set of independent processing circuits only executing the second task and not the first task;
Rosenfeld is in the same field of endeavor, memory;

a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels (Rosenfeld, section 3.1, note Hybrid Memory Cube, e.g. three-dimensional memory, employing through-silicone-vias supporting full duplex memory channels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).
Li is in the same field of endeavor, data processing; 
Li teaches:
the first set of independent processing circuits only executing the first task and not a second task (Li, [0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga);
the second set of independent processing circuits only executing the second task and not the first task (Li, [0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li because this would improve processing efficiency.

Regarding Claim 2:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein multiple of the first set of independent processing circuits identifies neighbors of different portions of the current frontier simultaneously and wherein multiple of the second independent processing circuits identifies portions of the new frontier simultaneously (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is added to the ‘frontier’; note every unvisited vertex can be examined independently and may be suited for parallel processors).

Regarding Claim 3:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein data accessed in the memory by the first set of independent processing circuits is disjoint in memory from data accessed by the memory by the second set of processing circuits for simultaneous access (Daga, [0023], note the memory may include volatile and non-volatile memory which means the data accessed in the first and second processes may be disjoint in memory).

Regarding Claim 8:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:


Regarding Claim 13:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein the memory provides at least sixteen independent full-duplex channels for reading and writing (Rosenfeld, section 3.1, note a Hybrid Memory Cube can provide the equivalent of 16 or more independent channels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).

Regarding Claim 14:
Daga and Rosenfeld show the system as disclosed above;
Daga and Rosenfeld further teach:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).

Regarding Claim 15:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein the number of independent processing circuits is no less than the number of independent memory channels (Daga, [0025-0026, 0029-0031], note every unvisited vertex can be examined independently and may be suited for parallel processors) (Rosenfeld, section 3.1, note an Hybrid Memory Cube can provide the equivalent of 16 or more independent channels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).

Claim Rejections - 35 USC § 103

4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li and Broecheler et al. (US2012/0317142), hereinafter Broecheler. 

Regarding Claim 4:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein the first set of independent processing circuits and second set of independent processing circuits operate on frontiers of a single level of vertices at a time (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note every unvisited vertex can be examined independently and may be suited for parallel processors).
Daga does not specifically teach:
where a level is determined by edge distance from a source vertex
Broecheler is in the same field of endeavor, data management;
Broecheler further teaches:
where a level is determined by edge distance from a source vertex (Broecheler, [0105], note calculating distances for each level; when combined with the previously cited reference this would be for the processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 5:
Daga, Rosenfeld, Li, and Broecheler show the system as disclosed above;
Daga, Rosenfeld, Li, and Broecheler further teach:
wherein at a conclusion of calculation of the current frontier and new frontier for a level, the new frontier level determined by the second set of independent processing circuits becomes the current frontier used by the first set of independent processing circuits for a succeeding level (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is added to the ‘frontier’; note every unvisited vertex can be examined independently and may be suited for parallel processors) (Broecheler, [0105], note calculating distances for each level; when combined with the previously cited reference this would be for the processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 6:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein the second set of independent processing circuits further writes 
Daga doesn’t specifically teach:
	writing result data;
Broecheler is in the same field of endeavor, data management;
Broecheler further teaches:
writing result data; (Broecheler, [0059, 0118], note the stored result set; when combined with the previously cited reference this would be for the second set of processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 7:
Daga, Rosenfeld, Li, and Broecheler show the system as disclosed above;
Daga, Rosenfeld, Li, and Broecheler further teach:
wherein the result data is distance from a source vertex at which the search started and a father vertex for each vertex (Broecheler, [0105-0117], note calculating distances for each level, note the result data being based off distance constraints; when combined with the previously cited reference this would be for the processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler 

Regarding Claim 9:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga, Rosenfeld, and Li further teach:
wherein the second set of independent processing circuits further writes 
Daga doesn’t specifically teach:
	writing result data;
Broecheler is in the same field of endeavor, data management;
Broecheler further teaches:
writing result data; (Broecheler, [0059, 0118], note the stored result set; when combined with the previously cited reference this would be for the second set of processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Claim Rejections - 35 USC § 103

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, and Ozbutun et al. (US6141656), hereinafter Ozbutun.

Regarding Claim 10:
Daga teaches:
A graph processor comprising: a 
a dedicated integrated circuit including a set of independent processing circuits communicating with the memory and program to search through the vertices of the graph data including:(a) a first set of independent processing circuits executing a first a task operating to identify neighbors to a current frontier of the search by accessing the graph data structure, the first set of independent processing circuits only executing the first task and not a second task (Daga, [0025, 0029-0031, 0045], note integrated circuits, note examining nodes and its neighbors, note the system is suited for parallel processors, which means one processor, e.g. set of independent processing circuits, to perform one task while a second performs a second task); and
(b) a second set of independent processing circuits executing the second task operating to receive the identified neighbors and determine a new frontier as neighbors 
further including a local memory smaller in size than the memory and wherein the first set of independent processing circuits identifies neighbors to a current frontier of the search (Daga, [0019, 0025-0026, 0029-0031], note memory may be local memory; note examining nodes and its neighbors).
Daga does not specifically teach:
	a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels;
	holding a compressed bitmap smaller than the current frontier bitmap having bits representing a compressed form of the frontier bitmap;
first accessing the compressed bitmap and then accessing the frontier bitmap only if the compressed bitmap indicates a set bit in the current frontier bitmap;
the first set of independent processing circuits only executing the first task and not a second task;
the second set of independent processing circuits only executing the second task and not the first task;
Rosenfeld is in the same field of endeavor, memory;
Rosenfeld teaches: 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).
Ozbutun is in the same field of endeavor, memory;
Ozbutun further teaches:
holding a compressed bitmap smaller than the current frontier bitmap having bits representing a compressed form of the frontier bitmap and first accessing the compressed bitmap and then accessing the frontier bitmap only if the compressed bitmap indicates a set bit in the current frontier bitmap (Ozbutun, figure 12, column 5 lines 16-62, column 6 lines 63-67, note use of compressed bitmap, when combined with the previously cited references the compressed bitmap would be access first to improve processing speed);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ozbutun because this would improve the efficiency and speed of the processing (Ozbutun, column 3 lines 1-5, column 6 lines 63-67).
Li is in the same field of endeavor, data processing; 

the second set of independent processing circuits only executing the second task and not the first task (Li, [0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li because this would improve processing efficiency.

Regarding Claim 11:
Daga, Rosenfeld, Li, and Ozbutun shows the system as disclosed above;
Daga, Rosenfeld, Li, and Ozbutun further teaches:
wherein the bits of the compressed bitmap represent the logical OR of bits of the current frontier bitmap (Ozbutun, abstract, column 3 lines 6-23, note the use of logical OR’s);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ozbutun because this would improve the efficiency and speed of the processing (Ozbutun, column 3 lines 1-5, column 6 lines 63-67).

Claim Rejections - 35 USC § 103

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, Ozbutun, and Vermeulen at al. (US2015/0379062), hereinafter Vermeulen.

Regarding Claim 12:
Daga, Rosenfeld, Li, and Ozbutun shows the system as disclosed above;
Daga, Rosenfeld, Li, and Ozbutun do not specifically teach:
wherein the second set of independent processing circuits operates to atomically update the new frontier bit vector and the compressed bit vector.
Vermeulen is in the same field of endeavor, memory;
Vermeulen teaches:
wherein the second set of independent processing circuits operates to atomically update the new frontier bit vector and the compressed bit vector (Vermeulen, [0103], note atomic operations; when combined with the previously cited references this would be for updating the bitmaps).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Vermeulen because this would improve the parallel processing (Vermeulen, [0103]).


Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, and Vermeulen.

Regarding Claim 16:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga does not specifically teach:
wherein the memory provides for atomic read/write operations.
Vermeulen is in the same field of endeavor, memory;
Vermeulen teaches:
wherein the memory provides for atomic read/write operations (Vermeulen, [0103], note atomic operations; when combined with the previously cited references this would be for the memory used with the processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Vermeulen because this would improve the parallel processing (Vermeulen, [0103]).


Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, and Grochowski et al. (US2013/0117531), hereinafter Grochowski.

Regarding Claim 18:
Daga, Rosenfeld, and Li show the system as disclosed above;
Daga does not specifically teach:
wherein the memory provides an access page size of less than 128 bits.	
Grochowski is in the same field of endeavor, memory;
Grochowski teaches:
wherein the memory provides an access page size of less than 128 bits (Grochowski, abstract, [0012]), note page sizes less than 128 bits)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Grochowski because this would improve the efficient use of memory (Grochowski, [0002]).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atasu et al. (US2017/0031611) and Chakradhar et al. (US2015/0113514) teach parallel graph processing;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/12/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152